ITEMID: 001-73258
LANGUAGEISOCODE: ENG
RESPONDENT: SVN
BRANCH: CHAMBER
DATE: 2006
DOCNAME: CASE OF POZIN v. SLOVENIA
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1;Violation of Art. 13;Non-pecuniary damage - financial award;Costs and expenses partial award - Convention proceedings
JUDGES: David Thór Björgvinsson;John Hedigan
TEXT: 5. The applicant was born in 1975 and lives in Zidani Most.
6. On 28 July 1995 the applicant was injured in a car accident. The perpetrator of the accident had taken out insurance with the insurance company ZT.
7. On 3 December 1997 the applicant instituted civil proceedings against ZT in the Celje District Court (Okrožno sodišče v Celju) seeking damages in the amount of 2,900,000 tolars (approximately 12,000 euros) for the injuries sustained.
Between 9 December 1999 and 17 April 2002 the applicant lodged four preliminary written submissions and/or adduced evidence.
Of the four hearings held between 23 November 1999 and 21 May 2002 none was adjourned at the request of the applicant.
During the proceedings the court appointed a medical expert and a road traffic expert.
At the last hearing the court decided to deliver a written judgment. The judgment, upholding the applicant’s claim in part, was served on the applicant on 17 June 2002.
8. On 2 July 2002 the applicant appealed to the Celje Higher Court (Višje sodišče v Celju). ZT cross-appealed.
Upon the request of the Celje Higher Court, the Celje District Court amended the flaws in its judgment on 19 December 2003.
On 2 March 2005 the Celje Higher Court allowed the applicant’s appeal, dismissed the ZT’s appeal, and increased the damages awarded.
The judgment was served on the applicant on 24 March 2005.
9. On 14 April 2005 the applicant lodged an appeal on points of law with the Supreme Court (Vrhovno sodišče).
The proceedings are still pending.
VIOLATED_ARTICLES: 13
6
VIOLATED_PARAGRAPHS: 6-1
